tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil code dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b- state c- date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons stated below facts you were incorporated on c in the state of b article of your articles of incorporation states that you are organized to create a gathering spot and opportunity for social interactions for area residents be a profitable outlet for local farmers and craft vendors and provide a predictable ample selection and variety of high quality fresh locally grown produce and crafts for customers these purposes are reiterated in your constitution and bylaws in the brochure submitted with your application and in the materials you provide to your vendors you are operating a farmer's market which is held weekly from may through october the market is a community gathering place where area residents can buy fresh locally grown food products directly from farmers neighbors are able to exchange news and recipes learn how to prepare healthy meals with local foods and re-establish ties with the seasonal growing cycle with a direct small-scale regional outlet for their produce farmers have the flexibility to try new crops and organic sustainable growing methods the market also includes special events such as several special events where market attendees could learn about healthy living and eating food gardening and nature personal and community safety food preservation and local nonprofits vendors attend the market during the may to october season in a recent year less than of these vendors were tax-exempt organizations the others were for-profit businesses many vendors are gardeners small farmers and homemakers that do not declare a forma business name vendors are chosen based on the rules and regulations found in your application vendors pay fees that range from dollar_figure per week to dollar_figure per season for premium spots none of the board members currently operate a business at the market information submitted with your application states that you will increase low-income individuals' access to fresh food specifically there will be a box where farmers or customers can donate food which will then be delivered to a local food pantry currently you collect about pounds of food weekly you will also feature an electronic benefits machine where people can use their government supplied food assistance cards to exchange for wooden coins that can be used like cash at the market the area you serve has not been declared economically distressed the financial data submitted shows that approximately of your revenue is received from stall rentals the remaining is received from gifts grants and contributions your expenses include general overhead items such as occupancy advertising insurance law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations requires that the applicant organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_71_395 1971_2_cb_228 a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code the corporation was formed to in revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut- price retail grocery outlet and allocated a small portion of its earnings to provide on-the-job training to hard-core unemployed did not qualify for exemption operate a retail grocery store to sell food to residents of a poverty area at prices substantially lower than those charged by competing grocery stores to provide free grocery delivery service to residents who need it to participate in the federal food stamp program and to provide job training for unemployed residents the organization's purpose of providing job training for hard- core unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization’s purpose of operating a retail grocery store where food was sold to residents of a poverty area at low prices was not recognized as a charitable purpose under the basic common_law concept of charity the ruling went on to say the operation of the store and the operation of the training program are two distinct purposes since the former purpose was not a recognized charitable purpose the organization was not organized and operated exclusively for chartable purposes in revrul_76_94 1976_1_cb_171 the service held that an exempt organization's operation of a retail grocery store as part of its therapeutic program for emotionally disturbed adolescents almost fully staffed by the adolescents and on a scale no larger than was reasonably necessary for the performance of the organization's exempt functions was not unrelated_trade_or_business in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 30_tc_1151 the court held that an applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the laws conferring the benefit sought in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church does not qualify under sec_501 the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including that the operation were presumptively commercial the organization competed with restaurants and food stores used profit making pricing formulas consistent with the food industry and lacked plans to solicit donations analysis of the law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable purposes operating a farmer's market in a commercial manner which provides more than an incidental benefit to the participating vendors a substantial portion of your activities consists of you are not operated exclusively for an exempt_purpose as described in sec_1 c - c of the regulations although the market includes some benefits for low-income individuals and occasional educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for local farmers and for-profit vendors by providing a venue for local farmers and vendors the majority of whom are for-profit enterprises to sell their products you are operating for the private interests of these businesses rather than a public interest as described in sec_1_501_c_3_-1 you are similar to the organization described in revrul_73_127 because the operation of the market and the operation of the food donation as well as any educational programs are two distinct purposes since the operation of the market is the main part of your activities and is not a recognized charitable or educational purpose you are not organized and operated exclusively for charitable purposes the market operation is no different from that of other for-profit markets or retailers therefore you are in competition with for-profit businesses furthermore you serve the private benefit of your vendors by giving them the opportunity to sell their products at your market you are not similar to the organization described in revrul_76_94 because the operation of the farmer's market is your main function your planned educational and charitable programs are secondary to your total activities and are added programs as a way to attract customers to the market as you indicated the area you serve is not economically distressed and the market serves as a community gathering place where area residents can buy fresh locally grown food products directly from farmers secondary and incidental to your overall activities therefore any charitable and educational programs are similar to the cooperative art gallery described in revrul_71_395 you provide a venue for selling items that advance for-profit interests as explained in this revenue_ruling an organization that operates for the purpose of exhibiting and promoting the sales of for-profit vendors does not qualify for exemption under sec_501 you are similar to the organizations described in the american institute for economic research v united_states supra and living faith inc v commissioner supra you plan to operate a market in competition with other for-profit markets your market is viewed as commercial your sources of revenues are mainly from stall rentals to your vendors and your expenses are mainly for the market's operation taken in totality your market is a significant non-exempt commercial activity that is not incidental to the achievement of an exclusively charitable or educational purpose as held in better business bureau of washington supra a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code your market operation a substantial part of your activities is a non-exempt purpose therefore you are not operating exclusively for an exempt_purpose as described in sec_501 according to the findings in nelson v commissioner supra you have the burden of proving that you satisfy the requirements of the particular exemption statute whether you meet this requirement is a statement of fact the facts indicate that your primary activities are the operations of a farmer's market that is similar to any other for-profit market thus you do not qualify under sec_501 applicant’s position you represented that the market started out years ago to create a community gathering place where area residents can buy fresh locally-grown food products directly from farmers from may through october the market brings together the entire community at a festive weekly gathering neighbors exchange news and recipes while customers and growers build relationships another benefit is that market consumers find just-picked produce and learn how to prepare healthy meals with local foods response to applicant’s position by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the for-profit businesses who come to your market to sell their products the gathering of local residents to purchase the products and exchange news and recipes is secondary to the commercial activities that occur at your market because you are operating for the commercial interests of for profit businesses you do not qualify as a charitable_organization described under sec_501 of the code conclusion based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code your activities are indistinguishable from similar activities of an ordinary commercial enterprise by providing vendors with an opportunity and venue to sell their products you are operating for the private interests of the vendors accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
